Citation Nr: 0534345	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-07 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1992 to September 
1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 administrative Vocational 
Rehabilitation (VR) decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  The 
RO denied the veteran's application for additional VA 
Vocational Rehabilitation services.

The veteran testified at a personal hearing via a video 
conference before the undersigned Veterans Law Judge in 
November 2005.  A transcript of her testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
major depressive disorder with somatoform disorder, formerly 
characterized as somatoform pain disorder with dysthymia 
disorder, rated as 50 percent disabling; sacroiliac joint 
dysfunction with degenerative joint disease of the left hip 
and low back, rated as 40 percent disabling; cervical spine 
strain, rated as 10 percent disabling; and noncompensable 
bilateral defective hearing.  The combined total is 70 
percent from February 23, 2000.  Entitlement to a total 
rating based on individual unemployability due to service-
connected disability (TDIU) was established from April 17, 
2001.  

2.  The veteran has a serious employment handicap.

3.  The veteran has used over 48 months of Chapter 31 
vocational rehabilitation training.  

4.  The veteran agreed to and substantially completed a 
Vocational Rehabilitation Program as established in her 
Individualized Written Rehabilitation Plan, which was 
extended beyond 48 months to allow for completion of both a 
Bachelor's Degree and a Master's Degree in Sociology, a 
vocational goal which was determined to be feasible for the 
veteran to attain.

5.  The veteran has been rehabilitated to the point of 
employability.

6.  The skills which the veteran developed in training are 
adequate to maintain employment in that field; the veteran's 
service-connected disabilities have not worsened to the point 
that she is unable to perform the duties of the occupation 
for which she has been trained; the occupation in which the 
veteran completed training has not been found to be 
unsuitable due to the veteran's abilities and employment 
handicap.

7.  The veteran failed to cooperate with employment placement 
efforts geared towards suitable positions in the field 
specified in her Individualized Written Rehabilitation Plan, 
and voluntarily chose to continue her education with the 
ultimate goal of becoming a Chiropractor.


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code have not been met.  38 U.S.C.A. §§ 3101, 
3102, 3104, 3107 (West 2002); 38 C.F.R. §§ 21.35, 21.40, 
21.44, 21.52, 21.70, 21.72, 21.78, 21.80, 21.84 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case the VCAA notice followed the initial 
adjudication.  The notice, which was included in the 
Vocational Rehabilitation (VR) decision of September 2003 and 
the February 2004 SOC included the type of evidence needed to 
substantiate the claim for entitlement to additional 
Vocational Rehabilitation benefits under Chapter 31.  

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence, which she did and to address the 
issues at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

Moreover, the VR decision and SOC explained, in detail, the 
reasons for the denial of her claim.  The veteran also 
offered testimony in support of her claim at a personal 
hearing.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159. 

II.  Vocational Rehabilitation

The provisions of Chapter 31, Title 38, United States Code 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100 (West 2002).

In this case, the veteran was already determined to have met 
the qualifications for basic entitlement to Chapter 31 
benefits because, in her case, she has a service-connected 
disability that is rated greater than 20 percent disabling 
and she has been found to have a serious employment handicap; 
and was found by VA to be in need of rehabilitation because 
of that handicap.  See 38 U.S.C.A. § 3102 (West 2002); 
38 C.F.R. § 21.40 (2005).  

Additionally, the law provides that VA and the veteran must 
develop a written plan describing the veteran's employment 
goals and the program through which those goals will be 
achieved.  38 C.F.R. § 21.1(b)(3) (2005).  Specifically, an 
Individualized Written Rehabilitation Plan (IWRP) will be 
developed for each veteran eligible for rehabilitation 
services under chapter 31.  The plan is intended to assist in 
(1) providing a structure which allows VR&E staff to 
translate the findings made in the course of the initial 
evaluation into specific rehabilitation goals and objectives; 
(2) monitoring the veteran's progress in achieving the 
rehabilitation goals established in the plan; (3) assuring 
the timeliness of assistance by Department of Veterans 
Affairs staff in providing services specified in the plan; 
and (4) evaluating the effectiveness of the planning and 
delivery of rehabilitation services by VR&E staff.  (b) A 
plan will be prepared in each case in which a veteran will 
pursue (1) A vocational rehabilitation program, as that term 
is defined in § 21.35(i).  38 U.S.C.A. § 3107 (West 2002); 38 
C.F.R. § 21.80 (2005).

The purposes of the IWRP are to (1) identify goals and 
objectives to be achieved by the veteran during the period of 
rehabilitation services that will lead to the point of 
employability; (2) plan for placement of the veteran in the 
occupational field for which training and other services will 
be provided; and (3) specify the key services needed by the 
veteran to achieve the goals and objectives of the plan.  38 
U.S.C.A. § 3107 (West 2002); 38 C.F.R. § 21.84 (2005).

A veteran having basic entitlement may be provided a program 
of rehabilitative services during the twelve-year period 
following discharge.  The beginning date of the twelve-year 
period is the day of the veteran's discharge from active 
service, or, if later, the date VA notifies the veteran of 
the grant of a compensable service-connected disability.  The 
ending date is twelve years from the beginning date.  38 
C.F.R. §§ 21.42, 21.44 (2005).  However, the basic period of 
eligibility of a veteran with a "serious employment handicap" 
may be extended when the veteran's employment and particular 
handicap necessitate an extension as necessary to pursue a 
vocational rehabilitation program.  38 C.F.R. § 21.44 (2005).  
Additionally, in general, the basic period of entitlement 
which may be authorized for a program of rehabilitation under 
Chapter 31 is not to exceed 48 months.  38 C.F.R. § 21.78(a) 
(2005).  Likewise, if the veteran has a "serious employment 
handicap," the duration of the program may be extended beyond 
48 months for the number of months necessary to complete a 
rehabilitation program in certain circumstances, including to 
enable the veteran to complete a period of rehabilitation to 
the point of employability.  38 C.F.R. § 21.78(c) (2005).

All extensions of a rehabilitation program beyond 48 months 
of total entitlement under all Department of Veterans Affairs 
programs requires approval of the counseling psychologist and 
concurrence of the Vocational Rehabilitation and Employment 
Officer.  38 C.F.R. § 21.78(d) (2005).

The veteran is allowed to request a change in the plan at any 
time.  38 C.F.R. § 21.94(a) (2005).  However, a change in the 
statement of a long-range goal may only be made following a 
re-evaluation of the veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when:  (1) 
Achievement of the current goal is no longer reasonably 
feasible; or (2) the veteran's circumstances have changed or 
new information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and (3) the veteran fully participates and concurs in the 
change.  38 C.F.R. § 21.94 (2005).

Under the applicable law and regulations, the term 
"vocational goal" means a gainful employment status 
consistent with the veteran's abilities, aptitudes and 
interests.  A counseling psychologist of the VR counseling 
division shall determine whether achievement of a vocational 
goal is reasonably feasible.  38 C.F.R. § 21.53(g) (2005).  
In addition, VA must determine the feasibility of achieving 
the vocational goal sought in each case.  38 C.F.R. § 21.53 
(2005).

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's disabilities, when 
considered in relation to his circumstances, do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment.  38 C.F.R. §§ 21.35, 21.53(d) (2005).  
The criteria of feasibility are: (1) a vocational goal must 
be identified; (2) the veteran's physical and mental 
conditions must permit training to begin within a reasonable 
period; and (3) the veteran must possess the necessary 
educational skills and background to pursue the goal.  38 
C.F.R. § 21.53(d) (2005).  

In sum, a person is entitled to vocational rehabilitation 
under Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more, and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2005).  An 
employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with her/his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101 (West 2002); 38 C.F.R. § 
21.51(b) (2005).  The term "impairment" is defined as a 
restriction on employability caused by disabilities, negative 
attitude towards the disabled, deficiencies in education and 
training, and other pertinent factors.  38 C.F.R. § 21.51(c) 
(2005).  

The law pertinently provides that an "employment handicap" 
does not exist when either the veteran's employability is not 
impaired, that is, when a veteran who is qualified for 
suitable employment does not obtain or maintain such 
employment for reasons within his/her control, or when the 
veteran has overcome the effects of impairment of 
unemployability through employment in an occupation 
consistent with his/her pattern of abilities, aptitudes, and 
interests, and is successfully maintaining such employment.  
38 C.F.R. § 21.51(f)(2)(i) & (iii) (2005).

The term "rehabilitated to the point of employability" is 
defined as when a veteran is employable in an occupation for 
which a vocational rehabilitation program has been provided 
under Chapter 31, United States Code.  See 38 C.F.R. § 21.35 
(2005).

Rehabilitation to the point of employability may include the 
services needed to (1) evaluate and improve the veteran's 
ability to undertake training; (2) train the veteran to the 
level generally recognized as necessary for entry into 
employment in a suitable occupational objective.  Where a 
particular degree, diploma, or certificate is generally 
necessary for entry into the occupation, e.g., a Master's 
Degree in Sociology for social work, the veteran shall be 
trained to that level.  38 U.S.C.A. §§ 3101, 3104 (West 
2002); 38 C.F.R. § 21.72 (2005).

In this case, the veteran's basic eligibility for vocational 
rehabilitation benefits is not at issue.  It is uncontested 
that the veteran has service-connected disabilities 
compensable at 20 percent or more, and was in need of 
rehabilitation to overcome an employment handicap.  See 38 
U.S.C.A. §§ 3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 
21.51(b) (2005).  

In this case, the Vocational and Rehabilitation Counseling 
Office determined that the veteran was eligible for Chapter 
31 benefits, determined that she ultimately manifested a 
serious employment handicap, and provided her with well over 
48 months of vocational rehabilitation and training in order 
to obtain the agreed upon vocational goal of counselor.  
Specifically, the record reflects that the veteran initially 
received a Bachelor's Degree from the University of Southern 
Colorado in September 1998 under Chapter 31 benefits.  
Subsequent to the veteran receiving training and career 
counseling with her first vocational goal, VA conducted 
extended evaluation in order to provide her with a change in 
her rehabilitation plan which would result in a feasible 
vocational goal.

The veteran agreed to and signed an amendment to her 
Individualized Written Rehabilitation Plan (IRWP) providing 
additional months of rehabilitation benefits beyond the usual 
48 month entitlement to assist her in obtaining a Master's 
degree in Sociology.  As part of that agreement, the veteran 
acknowledged responsibilities such as maintaining attendance 
and good grades, not allowing outside activities to interfere 
with his training program, keeping scheduled appointments, 
and the like.  The veteran ultimately earned a Master's 
Degree in Sociology at the University of Colorado in Colorado 
Springs in September 2002, also under Chapter 31 benefits.  
The veteran received vocational counseling services, 
subsistence allowance for her attendance, and VA job 
placement services after her Bachelor's Degree.  She declined 
an IEAP with Employment Adjustment Allowance after her 
Master's Degree training was completed.  

As noted, a "feasibility" determination under the VR 
regulations must be made in the context of the veteran's 
"vocational goal."  See 38 C.F.R. § 21.53 (2005).  The record 
reveals that the counseling psychologist determined that it 
was feasible, in 1999, for the veteran to complete the 
required training for a Master's in sociology.  Specifically, 
a July 1999 Counseling Narrative Report associated with a 
Certification of Eligibility/Feasibility for Chapter 31 
benefits was prepared pursuant to the veteran's request for 
an extension of Chapter 31 benefits.  The report notes that 
the veteran was unable to find employment after obtaining her 
Bachelor's Degree in Sociology, and given her serious 
employment handicap, it appeared appropriate to provide the 
veteran with additional educational assistance which will 
allow the veteran to be employable in a field that is 
appropriate given her disabilities.  The Vocational Counselor 
also noted that the veteran vocational goal/field appeared to 
be congruent with the veteran's interests.  

As noted, the record reflects that the veteran completed the 
program and earned her Master's degree.

In November 2002, the veteran requested additional vocational 
rehabilitation training to attend Chiropractic school.  She 
asserts that she wants, and is able, to work, but as a 
Chiropractor.  Interestingly, however, in December 2002, the 
RO determined that the veteran was unemployable due to 
service-connected disabilities and entitlement to a TDIU was 
established, effective from April 17, 2001.  The veteran is 
essentially claiming to the RO that she is unemployable, yet 
trying to convince the VRC's that she is employable, as a 
Chiropractor.

In January 2003, the veteran was found to be 
"rehabilitated."  The January 2003 notice of rehabilitation 
indicates that the veteran successfully completed training 
under her rehabilitation plan.  The goal of her plan was to 
get a suitable job, and she was felt to be job-ready.  
However, instead of looking for a job, the veteran elected to 
continue her education.  

Thus, in sum, the veteran was found eligible for vocational 
rehabilitation by virtue of service-connected disability and 
a serious employment handicap.  Her VR counselors determined 
that it was feasible to obtain her vocational goal, which was 
amended to include an extension of benefits to allow for 
completion of a Master's program in Sociology.  Thereafter, 
the veteran was found "rehabilitated."  However, the 
veteran seeks additional vocational rehabilitation benefits 
to obtain a Chiropractic degree, asserting that the 
vocational goal for which she was rehabilitated is not 
suitable, given the nature of her service-connected 
disabilities.  The veteran further asserts that she was 
tricked into signing a IWRP with which she disagreed.  

Following rehabilitation to the point of employability, VA 
regulation provides the following for an extension: (i) the 
veteran has been unable to secure employment in the 
occupation for which training has been provided despite 
intensive efforts on the part of the VA and the veteran, and 
a period of retraining or additional training is needed; (ii) 
The skills which the veteran developed in training for an 
occupation in which he or she was employed are no longer 
adequate to maintain employment in that field and a period of 
retraining is needed; (iii) the veteran's service-connected 
disability has worsened to the point that he or she is unable 
to perform the duties of the occupation for which the veteran 
has been trained, and a period of training in the same or 
different field is required; (iv) the occupation in which the 
veteran previously completed training is found to be 
unsuitable due to the veteran's abilities and employment 
handicap.  38 C.F.R. §§ 21.78(c)(4) (2005).

Therefore, the question before the Board is whether the 
veteran, having completed training specified in her 
Individualized Written Rehabilitation Plan (IWRP), is 
entitled to additional training in another field, based on 
her contentions that (1) her service-connected disabilities 
render unsuitable employment in the field for which she was 
initially trained; and/or (2) that the field for which she 
was trained was not one in which she agreed to on her IWRP.  

As discussed above, the veteran participated in the 
development of, and agreed to the provisions of, the IWRP.  
The IWRP stipulated that obtaining a Master's in Sociology 
with employment in the counseling field was suitable based on 
her disabilities.  She substantially completed the plan.  
However, when it came time to look for work, she did not do 
so.  

The regulations provide that a veteran may request a review 
of a proposed, original, or amended IWRP when VA staff and 
the veteran do not reach agreement on the terms and 
conditions of the plan.  A veteran who requests a review of 
the plan must submit a written statement to the case manager 
which (1) requests a review of the proposed, original, or 
amended plan; and (2) details his or her objections to the 
terms and conditions of the proposed, original, or amended 
plan.  Upon receipt of the veteran's request for review of 
the plan, the counseling psychologist or the case manager 
will forward the request together with relevant comment to 
the VR&E Officer who will (1) review relevant information; 
and (2) inform the veteran of his or her decision within 90 
days.  38 C.F.R. § 21.98 (2005).

In this case, the veteran did request review of her plan, 
after completion of her Bachelor's degree in Sociology.  At 
that time, she did not request a change in vocational goal, 
or assert that the agreed upon vocational goal was unsuitable 
given the nature of her disabilities.  Rather, she agreed to 
an extension of vocational rehabilitation in agreed upon 
vocational goal and went on to earn her Master's degree in 
Sociology.  

At her personal hearing before the undersigned in November 
2005, the veteran reported that she was tricked, or forced 
into signing Individualized Written Rehabilitation Plans 
(IWRP's) for vocational areas she did not wish to be trained 
in.  She testified that all along, she thought she was being 
trained to work in law enforcement, not counseling for VA.  
However, the Board finds this assertion puzzling.  As noted 
hereinabove, the veteran agreed to the terms of the extension 
in July 1999, so that she could obtain a Master's degree, and 
she did not, at that time, express any dissatisfaction, 
whatsoever, regarding the field for which she was being 
trained.  

The veteran also testified that she tried to find employment 
after she obtained her Master's Degree, but she was unable to 
find anything suitable.  The veteran testified that all of 
the jobs that the VRC's were helping her find required a lot 
of sitting, and her back condition prevented her from sitting 
for extended periods of time.  

In sum, the veteran testified that the vocation for which she 
was trained was unsuitable, given her physical service-
connected disabilities, and was a vocation for which she 
never wanted to be trained.  Furthermore, the veteran 
testified that a career as a Chiropractor would be more 
suitable for her because it would allow her to make her own 
hours, and spend variable amounts of time sitting and 
standing.  

The veteran has not provided any competent evidence to 
support the assertions that, given her physical limitations 
due to service-connected disabilities, a vocation as a 
chiropractor would be more suitable than the type of 
employment for which she has been successfully rehabilitated.  

Rather, it was determined by her Vocational Rehabilitation 
Counselor (VRC) that becoming a chiropractor was not a 
reasonable vocational goal given her service-connected 
disabilities.  The VRC also determined that the veteran had 
more than sufficient transferable skills and education from 
her Chapter 31 benefits to find employment at a professional 
level in one or more of the objectives in which she had been 
trained.  The veteran has indicated that she does not wish to 
pursue employment in the field for which she has been 
trained.  

In conclusion, the Board finds that the findings of the 
veteran's counseling psychologist are most probative.  In 
addition to evaluating the veteran's interests, aptitudes and 
abilities over an extended period of time, the counseling 
psychologist possesses particular expertise in determining 
which vocational goals are feasible and which are not.  The 
veteran's counselor, as well as the VR officer, found that 
the veteran had been rehabilitated, that she was found 
suitable for employment based on her education and assistance 
obtained through Chapter 31 benefits.  Also, the VR officer 
office concurred in the decision that a vocational goal in 
the Chiropractic field was not feasible.  There is no 
evidence contradicting these expert determinations.  

It appears from the evidence that the veteran finds 
employment in the chiropractic field to be more to her liking 
than that in the counseling field.  This is different, 
however, from employment in the field of counseling as being 
"unsuitable" for the veteran.  The veteran has every right to 
seek employment in whatever area she chooses.  However, her 
VA vocational rehabilitation program was in the field of 
counseling.  She completed that program, and additional 
training in a different field is not appropriate.

The Board appreciates that the veteran has significant 
physical impairments.  This is why she has a serious 
employment handicap and has already been afforded training in 
excess of 48 months.  There is no evidence whatsoever that 
supports a finding that affording the veteran training in the 
Chiropractic field will in any way alleviate the medical 
limitations that se possesses.  It is clear from an overall 
review of all of the correspondence and training reports of 
record that the veteran's motivation for additional training 
is so that she may obtain an education in a different field 
from which she is trained.  While that is certainly a 
commendable goal, vocational rehabilitation services has 
satisfied its training obligation to the veteran in this 
case.  She has been found to be rehabilitated in her chosen 
field.  She has made allegations of having physical 
difficulties in this field, but has provided no support.  She 
claims that becoming a chiropractor will change this 
scenario, but again, she provides no persuasive support for 
this assertion.

In sum, the veteran used her 48 months of entitlement to 
Chapter 31 benefits.  She was afforded an extension to obtain 
her Master's degree so that she could obtain employment with 
that degree.  Instead, the veteran decided she wants to be a 
chiropractor.  The veteran has been rehabilitated to the 
point of employability.  She now wants additional vocational 
rehabilitation benefits for a chiropractic degree.  The Board 
does not find that the criteria for a further extension 
beyond the basic period of eligibility for a program of 
vocational rehabilitation training under the terms and 
conditions of Chapter 31, Title 38, United States Code, are 
met, for the reasons set forth above.  

In sum, the veteran agreed to and substantially completed a 
program of vocational rehabilitation as set out in an IWRP.  
She did not cooperate in job placement services afforded her.  
Based on such evidence, the Board finds that VA has fulfilled 
its obligation to the extent possible.  

Furthermore, although the Chapter 31 provisions of suitable 
employment are subjective, the Board finds that these 
provisions do not require VA to provide unlimited training 
for the mere purpose of allowing the veteran to have more 
employment opportunities.  The veteran voluntarily chose to 
cease pursuit of employment in the field of her choice to 
attend school for advancement in a completely different 
career path, not because she was found unable to obtain an 
entry-level position in the field for which she was trained.  
While the veteran's service-connected disabilities do have 
considerable effect on her employment, which is reflected in 
the level of disability evaluation the veteran currently 
receives, the evidence of record shows that the veteran was 
qualified for suitable employment but did not pursue such 
employment for reasons within her control.

The Board concludes that the denial of additional vocational 
rehabilitation benefits under Chapter 31 requirements is 
proper in this case.  The preponderance of the evidence is 
against the veteran's claim, and the provisions regarding 
reasonable doubt are not for application.


ORDER

Entitlement to additional vocational rehabilitation training 
benefits under Chapter 31, Title 38, United States Code is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


